DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 8/15/19 has been considered and placed of record.  The initialed copy is attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over an advert entitled “Chef Master Black Plastic Caddy with Six USB Charging Ports” (aka “Chef Master”) in view of Girdzis (US 2018/0138683).
	Re claim 1, “Chef Master” shows a mobile device charging bar caddy having a bar caddy housing with at least one receptacle adapted to accommodate drink accessories (i.e. main figure shows portable bar caddy with receptacle for straws, napkins etc.), at least one charging connector configured to connect to a mobile device to transfer power thereto (i.e. main figure shows USB connectors wherein one connector is connected to a mobile phone), a power supply electrically connected to the charging connector to provide power to the mobile device (i.e. description detailed the power requirement to charge mobile devices, i.e. wall outlet for plugging in).  
	However it does not mention the charging connectors maybe retractable.   Having retractable cords are a common knowledge feature in the art.  One advantage is there would always be a cord available and its retractable feature would allow for cord to be stowed away when it is not in use.  Girdzis exemplifies the use of a retractable cord for its under-cabinet charging system.  The cord is tucked away when it is not in use.  Therefore it would have been obvious to have included retractable charging cords in the bar caddy because of the environment for which it is being use (i.e. public place such as restaurants or airports).  The users do not have to carry their own charging cables and the cables can be wound away when not in use so they don’t get tangled with other cords.
	Re claim 2, the avert shows the main body section having a bottom and a base section protruded from the bottom of the main body section and is smaller than the main body (i.e. main figure shows the main body labeled “USB charging” having a base section where the plugs are placed is smaller than the main body).  The function of the base maybe “adapted” or placed in a drink rail.
	Re claims 3 and 4, the references are silent on the connectors adapted to extend to a plurality of length and maybe fully retracted by pulling the connector away from the housing and releasing the connector.  It would have been obvious to have the length of the cable be pulled to a plurality of length in order to accommodate other devices placed in the vicinity; it is a common knowledge to have the connector retracted fully by pulling it away from the housing and releasing it.  It would have been obvious to have used this function since it is a simple task that can be performed by one hand of the user.
	Re claims 5 and 6, Girdzis shows the end of the connector is on the outside of the housing when the connector is fully retracted and the retractable coiling cord disposed inside the housing (i.e. front figure).  Otherwise, it would make it very difficult to pull the connector end out of the housing when needing to use it.
	Re claim 7, Girdzis shows a rotating disc with cord coiled around the rotating disc whereby one end of the cord (second cord portion) is connected to the power supply and the other end of the cord disposed outside the housing (first cord portion).  See figures 5-7 and 18-28.

	Re claim 9, second cord portion is detachably connected to the power supply.  Figure 29.
	Re claims 10-13, Girdzis shows the at least one retractable cord may be having a plurality of different connector types including lightning, microUSB and/or USB-C types.  See figure 15. 
	Re claim 20, “Chef Master” shows the smaller side receptacles and a larger middle receptacle.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over an advert entitled “Chef Master Black Plastic Caddy with Six USB Charging Ports” (aka “Chef Master”) in view of Girdzis (US 2018/0138683) and further in view of an Amazon product “KKM Wireless Charger” (aka “Amazon product”).
“Chef Master” in view of Girdzis does not show at least one platform hingedly connected to one side of the charging housing for wirelessly charging a portable phone.
The “Amazon product” shows a wireless charger caddy having a hinged charging platform pivots from a folded position to an unfolded position for supporting a portable phone for wireless charging via Qi-certified standard.  It would have been obvious to have included the teaching of a hinged platform of the “Amazon product” into the device shows in “Chef Master” in view of Girdzis in order to accommodate devices that are to be charged wirelessly.  It would allow the “Chef Master” to be truly a universal charger.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over an advert entitled “Chef Master Black Plastic Caddy with Six USB Charging Ports” (aka “Chef Master”) in view of Girdzis (US 2018/0138683) and further in view of McManus et al. (US 2014/0100926).
“Chef Master” in view of Girdzis does not disclose or teach an advert display mounted on the exterior wall of the caddy and its display is an LED with a network adaptor.  The device of McManus teaches a portable caddy having a touchscreen display mounted on the exterior wall of the caddy to display averts and having network connection to communicate with the content server or a third part host.  It would have been obvious to have included a wireless LED display on the exterior of the caddy of “Chef Master” in view of Girdzis in order to display averts, menu items, payment methods and/or interactive games for the convenience of the users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zemel et al. (US 2018/0337538) is the patent for the “Chef Master.”
Romanenko (US 2014/0327387) teaches a portable caddy for charging and communicating among the mobile devices.
Duley et al. (US 2011/0238467) teaches a caddy with an exterior display communicated via LAN.

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087